Exhibit 10.2

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

PROMISSORY NOTE

 

$250,000.00

Issue Date: September 18, 2012

 

For value received, Augme Technologies, Inc. a Delaware corporation (“Company”
or the “Company”) promises to pay the obligations of the Company hereunder to
JAY JOLIAT or his assigns (“Holder”) the principal sum of $250,000.00 (the “Loan
Amount”). This note is issued as of the “Issue Date” set forth above as part of
a series of substantially similar promissory notes (each a “Note” and,
collectively, the “Notes”) issued or to be issued pursuant to the terms of that
certain Note and Warrant Purchase Agreement dated as of September 18, 2012 (the
“Agreement”) to the persons executing the Agreement or their assigns
(collectively, the “Holders”).

 

1.             Payments.  Except as set forth in Section 2 herein, all payments
of interest and principal will be in lawful money of the United States of
America and will be made pro rata among all Holders in accordance with the
amounts due under the Notes.  All payments will be applied first to accrued
interest, and thereafter to principal.  Except as otherwise expressly provided
herein, interest shall not be payable until the Maturity Date (as defined
herein).

 

2.             Interest Rate. Simple interest on the unpaid principal balance of
this Note shall accrue from the date hereof at the rate of twelve percent (12%)
per annum (the “Interest Rate”). All accrued unpaid interest (the “Interest
Amount”) shall be due to the Holder, on a quarterly basis (“Interest Payment Due
Date”), and payable at the option of the Company, (a) in cash or (2) a number of
free trading shares of the Company’s common stock equal to the Interest Amount
multiplied by the number that is equal to ninety percent (90%) of the volume
weighted average price of the Company’s common stock as reported by Bloomberg LP
for the five (5) trading days immediately prior to the Interest Payment Due
Date, provided that if the Company elects to pay interest in common stock it
shall give the Holder at least ten (10) days prior written notice of such
election. The first Interest Payment Due Date shall be the last date of the
first fiscal quarter following the Issue Date.  In the event of an Event of
Default (as defined in Section 6 below), the Interest Rate shall be increased to
fifteen percent (15%) and shall be payable only in cash, until such date as the
Event of Default is cured, waived or otherwise ceases to exist.

 

3.             Maturity Date.  The entire outstanding principal balance and all
unpaid accrued interest will become fully due and payable on the earlier of
(a) the one year anniversary of the Issue Date (the “Maturity Date”); (b) the
closing of at least ten million ($10,000,000) in aggregate gross proceeds in
connection with the purchase and sale of any debt or equity securities of the
Company; (c) an Event of Default (as defined in Section 6 below); or
(d) immediately prior to the consummation of a Change of Control unless
otherwise determined by

 

1

--------------------------------------------------------------------------------


 

the election of the Majority in Interest (as defined below). The Company hereby
agrees to provide at least ten (10) days prior written notice to the Holder
prior to consummating a Change of Control (as defined below) transaction.  A
“Change of Control” shall mean (i) the acquisition of the Company or its
subsidiaries by another entity by means of any transaction or series of related
transactions to which the Company or its subsidiaries is party (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of related transactions in which the holders
of the voting securities of the Company or its subsidiaries, respectively,
outstanding immediately prior to such transaction or series of related
transactions retain, immediately after such transaction or series of related
transactions, as a result of shares in the Company or its subsidiaries,
respectively, held by such holders prior to such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or its subsidiaries,
respectively, or such other surviving or resulting entity (or if the Company or
its subsidiaries, respectively, or such other surviving or resulting entity is a
wholly-owned subsidiary immediately following such acquisition, its parent); or
(ii) a sale, lease or other disposition of all or substantially all of the
assets of the Company or its subsidiaries taken as a whole by means of any
transaction or series of related transactions

 

4.                                      Prepayment.  The Company, at its option,
shall have the right to prepay the Loan Amount, in part or in full, in minimum
increments of $100,000 allocated pro rata among all the Holders, in accordance
with this Section 4, at any time until the first anniversary of the Issue Date
(the “Prepayment Right”). If the Company determines to exercise its Prepayment
Right, the Company shall make pro rata payments to the Holders of an amount in
cash equal to 105% of the portion of the Loan Amount to be prepaid (“Prepayment
Amount”).

 

5.                                      Security Agreement.  This Note is
secured in accordance with the terms of the Security Agreement (as defined in
the Agreement).

 

6.                                      Default.  If there is any Event of
Default under this Note, at the option and upon the declaration by Holder and
written notice to the Company (which election and notice will not be required in
the case of an Event of Default under Sections 6(c) or 6(d)), this Note will
accelerate and all principal and unpaid accrued interest will become immediately
due and payable.  The occurrence of any one or more of the following will
constitute an event of default (“Event of Default”):

 

(a)                                 Company fails to pay any of the principal
amount or interest due under this Note or any of the other Notes on the date the
same becomes due and payable, and such failure continues for 10 days after
written notice thereof to Company;

 

(b)                                 Company defaults in its performance of any
covenant or breaches any provision under the Loan Documents (after any required
notice and cure period or if not so provided, if such default or breach shall
continue for 30 days after delivery of written notice to the Company);

 

(c)                                  Company files any petition or action for
relief under any bankruptcy, reorganization, insolvency or moratorium law or any
other law for the relief of, or relating to,

 

2

--------------------------------------------------------------------------------


 

debtors, now or hereafter in effect, or makes any assignment for the benefit of
creditors or takes any corporate action in furtherance of any of the foregoing;

 

(d)                                 An involuntary petition is filed against
Company (unless such petition is dismissed or discharged within sixty (60) days
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
Company;

 

(e)                                  A final judgment or order for the payment
of money in excess of $1,000,000 (exclusive of amounts covered by insurance)
shall be rendered against the Company and the same shall remain undischarged for
a period of 30 days during which execution shall not be effectively stayed, or
any judgment, writ, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of the Company
and its subsidiaries taken as a whole, if any and such judgment, writ, or
similar process shall not be released, stayed, vacated or otherwise dismissed
within 30 days after issue or levy;

 

(f)                                   The Company defaults in the payment or
performance of any obligation under any other loans, contracts or agreements of
the Company that results in a material adverse effect on the Company;

 

(g)                                 The occurrence of a Change of Control
without the prior written consent of a Majority In Interest (as defined in
Section 9 hereof), provided that Holder’s prior written consent shall not be
unreasonably withheld;

 

(h)                                 Any event that results in a material adverse
effect on (i) the legality, validity or enforceability of any Loan Document (as
such term is defined in the Agreement, (ii) the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company, taken
as a whole, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any of the Loan Document.

 

7.                                      Waiver.  Company hereby waives default,
demand for payment, notice, presentment, protest and notice of nonpayment or
dishonor and all other notices or demands relative to this instrument.

 

8.                                      Maximum Rate of Interest.
Notwithstanding any provision of this Note or the Loan Documents to the
contrary, Company shall not be obligated to pay interest pursuant to this Note
in excess of the maximum rate of interest permitted by the laws of any state
determined to govern this Note or the laws of the United States applicable to
loans in such state. If any provisions of this Note shall ever be construed to
require the payment of any amount of interest in excess of that permitted by
applicable law, then the interest to be paid pursuant to this Note shall be held
subject to reduction to the amount allowed under applicable law and any sums
paid in excess of the interest rate allowed by law shall be applied in reduction
of the principal balance outstanding pursuant to this Note. Holder acknowledges
that it has been contemplated at all times by Company that the laws of the State
of New York will govern the maximum rate of interest that it is permissible for
Holder to charge Company pursuant to this Note.

 

9.                                      Modification; Waiver.  No modification
or waiver of any provision of this Note or consent to departure therefrom will
be effective unless in writing and approved by (i) the

 

3

--------------------------------------------------------------------------------


 

Company and (ii) the Holders holding Notes representing at least fifty one
percent (51%) of the outstanding aggregate principal under the Notes (a
“Majority in Interest”).  Any provision of the Notes may be amended or waived by
the written consent of the Company and the Majority in Interest, wherein such
amendment or waiver shall be binding upon all Holders of Notes.  Notwithstanding
the foregoing, the written consent of Holder shall be required to reduce the
principal amount of this Note, or reduce the rate of interest of this Note.  “

 

10.                               Severability.  If any provision of this Note
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Note, and such
court will replace such illegal, void or unenforceable provision of this Note
with a valid and enforceable provision that will achieve, to the extent
possible, the same economic, business and other purposes of the illegal, void or
unenforceable provision. The balance of this Note shall be enforceable in
accordance with its terms.

 

11.                               Choice of Law; Forum Selection; Consent to
Jurisdiction. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE COMPANY AND EACH PURCHASER
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY IN THE STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PURCHASERS, ON THE ONE HAND, AND
COMPANY, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS NOTE.

 

12.                               Miscellaneous. This Note may be transferred
only upon its surrender by Holder to the Company for registration of transfer,
duly endorsed, or accompanied by a duly executed written instrument of transfer
in form reasonably satisfactory to the Company.  In such event, this Note will
be reissued to, and registered in the name of, the transferee, or a new Note for
like principal amount and interest will be issued to, and registered in the name
of, the transferee.  Interest and principal will be paid solely to the
registered holder of this Note.  Such payment will be full discharge of
Company’s obligation to pay such interest and principal.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first above written.

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Robert F. Hussey

 

 

Name:

Robert F. Hussey

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------